Citation Nr: 1535639	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-01 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's claim for an increased (compensable) rating for service connected bilateral hearing loss. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA and VBMS files reveals that, with the exception of a July 2015 Informal Hearing Presentation submitted by the Veteran's representation, the documents were either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the issue on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).
 
The Veteran contends that his service connected bilateral hearing loss is worse than the currently assigned noncompensable rating and that a new VA audiology evaluation is warranted with a different VA audiologist as both previous evaluation results were unreliable.  VA audiology evaluations were conducted in November 2009 and October 2010 in order to determine the current nature and severity of the Veteran's bilateral hearing loss.  The November 2009 audiology evaluation report indicates that there had been an equipment malfunction due to an inability to maintain a seal and that the testing results were not reliable.  An October 2010 audiology evaluation report indicates that testing reliability was poor as the Veteran's demonstrated communication ability was somewhat inconsistent.  There are therefore no current audiometric results of record for which the Board can use to properly evaluate the claim.  As such, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service connected bilateral hearing loss.

The Veteran is advised that a claimant's cooperation is essential to the development of any claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Absent a showing of good cause, a claimant's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination.  See 38 C.F.R.  § 3.655 (2014); VAOPGCPREC 4-91 (Feb. 13, 1991).  Claimants who fail to cooperate during VA examinations subject themselves to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005) (citing 38 C.F.R. § 3.655(a) (2014)).

While on remand, the Veteran should be requested to identify any non-VA healthcare provider who treated him for his claimed disability since September 2009 and, thereafter, all identified records not previously of record, should be obtained for consideration in his appeal.

In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from September 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request that the Veteran identify any non-VA healthcare provider who treated him for his bilateral hearing loss since September 2009 and, after obtaining any necessary authorization, obtain all identified records not previously of record.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After all records and/or responses received from each contacted entity have been associated with the record, arrange for the Veteran to undergo VA audiology evaluation, by an appropriate professional, at a VA medical facility.  If possible, this evaluation should be conducted by an examiner other than the audiologists who completed the November 2009 and October 2010 evaluations.  The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the audiologist/physician and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate test and studies-in particular, audiometry and speech discrimination testing-should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

For each ear, the audiologist should provide numeric interpretation of any hearing tests/audiograms conducted.  The audiologist should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

The audiologist should fully describe the functional effects of the Veteran's hearing loss on his activities of daily living, to include employment.  

All testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




